DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings filed 10/04/2021 have been accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 20050166856 A1) in view of Hernandez et al. (US 3987792 A).
Regarding claim 1, Kaneko teaches an excreta treatment sheet for an animal (Figure 1; pet sheet 21) including: 
a liquid-permeable top sheet that forms a supply surface for excreta (Figures 4-5, Paragraph [0036]; liquid-permeable top sheet 33), 
an absorbent body (liquid absorbent layer 25), and 
an interlayer sheet situated between them (hydrophilic sheet 32), 
wherein the interlayer sheet has a liquid permeability of greater than 0 and smaller than that of the top sheet (hydrophilic sheet 32 is less permeable than top sheet 33 because 
Kaneko does not teach the excreta treatment sheet for an animal wherein the interlayer sheet is a fiber sheet formed of hydrophobic synthetic fibers.
Hernandez teaches an analogous art of a diaper that absorbs excreta wherein the interlayer sheet is a fiber sheet formed of hydrophobic synthetic fibers (Figure 1, Col. 2 lines 31-39; hydrophobic fibrous layer 14 which is a middle layer).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kaneko to incorporate the hydrophobic interlayer as taught by Hernandez because hydrophobic quality of interlayer creates a barrier preventing any excreta from re-entering through the top sheet when the excreta sheet is compressed (Hernandez: Col. 3 lines 34-51) while an animal is walking on it, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.	
Regarding claim 2, Kaneko as modified above teaches excreta treatment sheet for an animal according to claim 1, wherein the interlayer sheet has a slower liquid permeation rate than that of the top sheet (Paragraph [0036]; hydrophilic sheet 32 is less permeable than top sheet 33 because "hydrophilic" means to attract water and therefore partially absorb it meaning the liquid will more slowly permeate passed sheet 32 whereas all liquid will permeate much faster passed top sheet 33).
Regarding claim 3, Kaneka as modified above teaches the excreta treatment sheet for an animal according to claim 1, wherein the top sheet has a plurality of open holes running 
Regarding claim 4, Kaneka as modified above teaches the excreta treatment sheet for an animal according to claim 3, wherein each of the open holes is formed so that a hole diameter on a first surface forming the supply surface of the top sheet is larger than a hole diameter on a second surface opposite the first surface (Figures 4-5, Paragraphs [0050]-[0051]; top sheet 33 has apertures 33a that are tapered toward the liquid absorbent layer 25, making the diameter on the top surface of sheet 33 larger than the diameter on the bottom surface of top sheet 33);
and between adjacent open holes, the top sheet has a gap where the second surface is depressed toward a supply surface side (Figure 5; can see in between apertures 33a that the bottom surface of top sheet 33 is depressed up toward the supply surface, see image below).

    PNG
    media_image1.png
    260
    510
    media_image1.png
    Greyscale

Regarding claim 9, Kaneka as modified above teaches the excreta treatment sheet for an animal according to claim 1, wherein the absorbent body includes pulp and a superabsorbent polymer (Figure 5, Paragraph [0046]; absorbent core 26 of liquid absorbent layer 25 is composed of pulp layer 41 and superabsorbent polymers 42 and 43).
Regarding claim 10, Kaneka as modified above teaches the excreta treatment sheet for an animal according to claim 1, wherein the top sheet and the interlayer sheet are partially joined via an adhesive layer situated between them (Paragraphs [0041]-[0042]; adhesive used to bond top sheet 33 to hydrophilic sheet 32).
Regarding claim 11, Kaneka as modified above teaches the excreta treatment sheet for an animal according to claim 1, wherein the interlayer sheet and the absorbent body are partially joined via an adhesive layer situated between them (Paragraphs [0041]-[0042]; adhesive used to bond hydrophilic sheet 33 to liquid absorbent layer 25).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 20050166856 A1) in view of Hernandez et al. (US 3987792 A) as applied to claim 1 above, and further in view of Ikegami (US 20020000206 A1).
Regarding claim 5, Kaneka does not teach the excreta treatment sheet for an animal according to claim 1, wherein the top sheet is hydrophilic.
Ikegami teaches an animal excreta sheet wherein the top sheet is hydrophilic (Figures 1-2, Abstract, Paragraph [0014]; a hydrophilic top sheet 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kaneka to incorporate a hydrophilic top sheet as taught by Ikegami so that excreta is attracted to the top sheet and drawn down through the sheet to avoid any beading up of fluids and run-off, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 20050166856 A1) in view of Hernandez et al. (US 3987792 A) as applied to claim 1 above, and further in view of Takagi et al. (US 20150164038 A1).
Regarding claim 6, Kaneka does not teach the excreta treatment sheet for an animal according to claim 1, wherein the interlayer sheet includes pulp and has a basis weight of 40 g/m2 or greater. 
Takagi teaches an animal excreta sheet wherein the interlayer sheet includes pulp and has a basis weight of 40 g/m2 or greater (Figure 4, Paragraphs [0012] and [0052]; pulp absorber 150 is the interlayer, pulp material of absorbent layer has avg weight of 40-150 g/m2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kaneka to incorporate the specific basis weight of 40 g/m2 for pulp in the interlayer as taught by Takagi to provide additional absorption to the excreta sheet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 20050166856 A1) in view of Hernandez et al. (US 3987792 A) as applied to claim 1 above, and further in view of Keating et al. (US 20120000428 A1).
Regarding claim 8, Kaneko does not teach the excreta treatment sheet for an animal according to claim 1, wherein the interlayer sheet has a plurality of open holes running through a thickness direction.
Keating teaches an analogous art of a bedding for an animal that can absorb animal excreta wherein the interlayer sheet has a plurality of open holes running through a thickness direction (Figure 2, Paragraph [0042]; center layer is a screen layer 202 with holes 204 small enough to prevent fiberboard bedding layer 104 from passing through but big enough to allow for animal droppings and urine to pass through to fiberboard substrate 102). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to modify the excreta mat taught by Kaneka and incorporate the holes in the interlayer sheet as taught by Keating to allow for animal excreta to better pass through the interlayer to reach the superabsorbent layer below.
Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.
Applicant argues that it would not be feasible to change the hydrophilic sheet 32 of Kaneko to the hydrophobic fibrous layer 14 of Hernandez because the hydrophilic sheet 32 of Kaneko is intended to allow urine to pass through the side regions 23, 24 of the pet sheet and the hydrophobic fibrous layer 14 of Hernandez would not allow this to occur. This is not found persuasive due to the fact that a layer made from hydrophobic fibers (such as the claimed invention and the hydrophobic fibrous layer 14 of Hernandez) does not completely block urine from passing through the layer, the urine still passes through the layer between the fibers. Col. 3 lines 34-61 of Hernandez explain that the hydrophobic fibers of layer 14 allow urine to pass through the layer when the layer is not compressed. When the layer is compressed (for example: when an infant is sitting in the diaper or a pet is standing on the mat), the fibers intermesh to block urine from flowing back up and out through the top layer. Therefore, changing the hydrophilic sheet 32 of Kaneko to the hydrophobic fibrous layer 14 of Hernandez would still allow from urine to pass through the side regions 23, 24 when the layer is not compressed, allowing Kaneko to still function as intended. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyer (US 4798603 A), Butterworth (US 4392861 A), Arroyo (US 5141794 A), and Everett (US 5562650 A).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642